In an action to recover damages for personal injuries, the de*894fendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Solomon, J.), dated June 6, 2013, as upon, in effect, denying his motion, inter alia, to vacate the note of issue, determined that he was not entitled to certain discovery.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendant’s contention, the Supreme Court providently exercised its discretion in concluding that the defendant was not entitled to further authorizations for the plaintiffs employment records (see Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 406 [1968]; Parise v Good Samaritan Hosp., 36 AD3d 678 [2007]; Cable v IBM Corp., 101 AD2d 799 [1984]; see also Romance v Zavala, 98 AD3d 726 [2012]; Rochester Linoleum & Carpet Ctr., Inc. v Cassin, 61 AD3d 1201, 1202 [2009]). Similarly, it was a provident exercise of the court’s discretion to deny the defendant access to the injured plaintiffs health insurance records (see Romance v Zavala, 98 AD3d at 728).
Dickerson, J.E, Chambers, Austin and Sgroi, JJ., concur.